—Proceeding pursuant to CPLR article 78 to review a determination of the respondent New York State Department of Motor Vehicles, dated May 12, 1998, which sustained a determination of an Administrative Law Judge, dated December 12, 1997, which, after a hearing, found that the petitioner violated a provision of the Vehicle and Traffic Law, imposed a fine of $40, and revoked the petitioner’s driver’s license.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
There is substantial evidence upon the record that the petitioner violated Vehicle and Traffic Law § 1172 (a) (see generally, 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176, 181). O’Brien, J. P., Ritter, Joy, Altman and Smith, JJ., concur.